DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s election and remarks filed on 11/10/2022 have been received. 
Claims 1-20 are pending.
Claims 1-7 are withdrawn from consideration. 
Claims 8-20 are rejected. 

Election/Restrictions
Applicant’s election of Group II, claims 8-20, drawn to a process of delivering semi-firm gel pieces to poultry hatchlings in the reply filed on 11/10/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse. MPEP 818.01(a).
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/10/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US 2008/0190373 A1; in view of Imeson, Thickening and Gelling Agents for Food; and/or Bhandari, US 2011/0008293 A1; as evidenced by Kariduraganavar et al., Polymer Synthesis and Processing; as evidenced by Yde, US 2014/0255366 A1; and as evidenced by Nielsen et al., US 2013/0004601 A1. 
Regarding claim 8: Lee discloses a process for delivering a semi-firm gel (a soft flowable gel, para 0019) containing a deliverable substance (therapeutic agent, para 0013; para 0026). Lee discloses the gel forms pieces (beadlets, para 0019).
Lee discloses a group of poultry hatchlings(hatchlings, para 0011; chicks not labeled, fig. 2) are in a container (#22, hatchling tray, para 0034). Lee discloses spraying (dispensing soft gel through spray apparatus, para 0011) the group of live poultry hatchlings (hatchlings, para 0011; see also example 1, para 0036-0039, disclosing spraying hatchlings in a hatchling tray; para 0039, disclosing gel sprayed on chicken feathers). Lee discloses the gel is sprayed on individual chicks in the group of live chicks (“the gel sprayed on the chicken feathers”, emphasis added, para 0039). 
Lee suggests the poultry hatchlings are alive because the hatchlings consume the gel after it is sprayed (para 0019). One having ordinary skill in the art would understand that a dead chick would not consume a gel. Furthermore, Lee discloses “postmortem” testing of the chicks that “picked up” the gel (para 0038-0039). One having ordinary skill in the art would understand that postmortem testing implies the birds were alive to “pick up” the gel. 
Lee discloses the soft flowable gel utilizes a suitable setting agent that can form the soft gel (para 0020). Lee discloses at least 90% by weight of the gel is water (para 0020). Lee discloses the setting agent may be an alginate setting agent, which may set either through a change in temperature or through the use of a suitable setting catalyst (para 0020). Lee discloses the gel is formed by dissolving the gel polysaccharide powder in water (para 0022). Lee discloses the gel forms beadlets (para 0019) on the chicken feathers (para 0039). Lee discloses the deliverable substance is in the alginic acid (alginate) solution (para 0022). 
Lee does not disclose two sprays, wherein one spray comprises an alginic acid crosslinking agent and another spray with alginic acid. 
Imeson discloses alginate, or an alginate-containing mix, is gelled by being sprayed with a calcium salt solution (p. 32, 2.5.2 Diffusion setting, neutral pH). Imeson discloses alginate may be set by cooling (p. 33, 2.5.6 Setting by cooling). Imeson discloses alginic acid is the free acid form of water soluble alginate salts (p. 23, 2.2.2 Commercial alginates; p. 24, 2.3.1 General). 
As further evidence that alginate (as discussed in Lee and Imeson) represents alginic acid, see the following references. Kariduraganavar et al., Polymer Synthesis and Processing, disclosing that alginic acid is also called algin or alginate (p. 19, 1.4.18 Alginate). Yde, US 2014/0255366 A1, disclosing that alginic acid is also called algin or alginate (para 0113). Nielsen et al., US 2013/0004601 A1, disclosing that alginate is also called algin or alginic acid (para 0131). Finally, it is noted that alginic acid is the conjugate acid of alginate salt. As such, alginic acid exits in an aqueous solution (Lee, para 0022) of alginate (Lee, para 0020). 
It would have been obvious to one having ordinary skill in the art at the time of invention to substitute the setting mechanism of the setting agent that is either through a change in temperature or through the use of a suitable setting catalyst, as taught in Lee, with spraying the alginic acid solution with a solution containing an alginic acid crosslinking agent (calcium salt solution), as taught in Imeson, to obtain a process for delivering a semi-firm gel containing a deliverable substance comprising spraying a group of chicks with one solution containing an alginic acid crosslinking agent (calcium salt solution) and spraying the chicks with a gel containing alginic acid (alginate). In the present case, one having ordinary skill in the art at the time of invention would expect the substitution would yield the predictable result of forming gel beadlets on the feathers of the chicks (Lee, para 0039). The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B.
Additionally, Bhandari is drawn to a method of producing particles (para 0001) by spraying (atomizing, para 0050) a cross-linkable reagent (para 0021) with a cross-linking reagent (para 0021). Bhandari discloses cross-linkable reagents including alginate and carrageenan (para 0038). Bhandari discloses the cross-linkable reagent may be alginic acid (alginates acid, para 0039). Bhandari discloses the gel comprises a deliverable substance (active ingredient, para 0026; therapeutic agent, para 0110). Bhandari discloses the cross-linkable reagent and cross-linking reagent may be selected from any suitable combination that will result in formation of microparticles (para 0041). Bhandari discloses ionic gelation of alginates is based on their affinity towards and ability to bind certain ions (para 0042). Bhandari discloses alginates form strong, stable gels with divalent and trivalent cations (para 0042). Bhandari discloses spraying (para 0050) one solution of a cross-linkable reagent that is sodium alginate (para 0112) and one solution of a cross-linking reagent (calcium chloride, para 0113). Bhandari discloses spraying (atomizing, para 0114; note para 0050, disclosing atomizing is spraying) each solution (para 0114). Bhandari discloses the combination of alginate with multivalent cations forms mechanically stable, ionically crosslinked microencapsules (para 0107). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to spray chicks with and alginic acid gel that forms beadlet on the chicks, as taught in Lee, wherein the alginic acid solution (dissolved alginate) and a solution containing an alginic acid crosslinking agent (cross-linking reagent) are separately sprayed, as taught in Bhandari, to obtain a process of delivering a semi-firm gel containing a deliverable substance comprising spraying a group of chicks with one solution containing an alginic acid crosslinking agent (cross-linking reagent) and spraying the chicks with a gel containing alginic acid (alginate). One of ordinary skill in the art at the time the invention was filed would have been motivated to separately spray the solutions to form mechanically stable, ionically crosslinked microencapsules (Bhandari, para 0107). 
With respect to the step of incorporating the deliverable substance in with the alginic acid crosslinking agent and/or the alginic acid: Lee discloses the deliverable substance is in the alginic acid (alginate) solution (para 0022). Furthermore, Bhandari discloses the deliverable substance (active) may be included in either one of the solution with the cross-linkable reagent or the cross-linking reagent (para 0053). 
Regarding claim 9: Imeson discloses a divalent crosslinking agent that is calcium chloride ( p. 32, 2.5.2 Diffusion setting, neutral pH). A divalent crosslinking agent that is calcium chloride contains Ca2+. Additionally, Bhandari discloses alginates form strong, stable gels with divalent and trivalent cations (para 0042). Bhandari discloses divalent cations including Ca2+, (para 0042). 
Regarding claim 10: In considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. MPEP 2144.01. Lee in combination with Imeson and/or Bhandari suggest the conventional nature of separate sprays. Bhandari discloses spraying (para 0050) one solution of a cross-linkable reagent that is sodium alginate (para 0112) and one solution of a cross-linking reagent (calcium chloride, para 0113). Based upon the teaching of the prior art, one skilled in the art would reasonably be expected to understand the second solution contains no alginic acid. No alginic acid is encompassed within the breadth of the claimed “second solution contains 5% or less of the alginic acid”. 
Regarding claim 11: Lee discloses a process for delivering a semi-firm gel (a soft flowable gel, para 0019). Lee discloses the gel contains a deliverable substance (therapeutic agent, para 0013; para 0026). Lee discloses the gel forms pieces (beadlets, para 0019).
Lee discloses spraying (dispensing soft gel through spray apparatus, para 0011) the group of live poultry hatchlings (hatchlings, para 0011; see also example 1, para 0036-0039, disclosing spraying hatchlings in a hatchling tray; para 0039, disclosing gel sprayed on chicken feathers). Lee discloses the gel is sprayed on individual chicks in the group of live chicks (“the gel sprayed on the chicken feathers”, emphasis added, para 0039). 
Lee suggests the poultry hatchlings are alive because the hatchlings consume the gel after it is sprayed (para 0019). One having ordinary skill in the art would understand that a dead chick would not consume a gel. Furthermore, Lee discloses “postmortem” testing of the chicks that “picked up” the gel (para 0038-0039). One having ordinary skill in the art would understand that postmortem testing implies the birds were alive to “pick up” the gel. 
Lee discloses the soft flowable gel utilizes a suitable setting agent that can form the soft gel (para 0020). Lee discloses at least 90% by weight of the gel is water (para 0020). Lee discloses the setting agent may be an alginate setting agent, which may set either through a change in temperature or through the use of a suitable setting catalyst (para 0020). Lee discloses the gel is formed by dissolving the gel polysaccharide powder in water (para 0022). Lee discloses the gel forms beadlets (para 0019) on the chicken feathers (para 0039). Lee discloses the deliverable substance is in the alginic acid (alginate) solution (para 0022). 
Lee does not disclose two sprays, wherein one spray comprises an alginic acid crosslinking agent and another spray with alginic acid. 
Imeson discloses alginate, or an alginate-containing mix, is gelled by being sprayed with a calcium salt solution (p. 32, 2.5.2 Diffusion setting, neutral pH). Imeson discloses alginate may be set by cooling (p. 33, 2.5.6 Setting by cooling). Imeson discloses alginic acid is the free acid form of water soluble alginate salts (p. 23, 2.2.2 Commercial alginates; p. 24, 2.3.1 General). 
As further evidence that alginate (as discussed in Lee and Imeson) represents alginic acid, see the following references. Kariduraganavar et al., Polymer Synthesis and Processing, disclosing that alginic acid is also called algin or alginate (p. 19, 1.4.18 Alginate). Yde, US 2014/0255366 A1, disclosing that alginic acid is also called algin or alginate (para 0113). Nielsen et al., US 2013/0004601 A1, disclosing that alginate is also called algin or alginic acid (para 0131). Finally, it is noted that alginic acid is the conjugate acid of alginate salt. As such, alginic acid exits in an aqueous solution (Lee, para 0022) of alginate (Lee, para 0020). 
It would have been obvious to one having ordinary skill in the art at the time of invention to substitute the setting mechanism of the setting agent that is either through a change in temperature or through the use of a suitable setting catalyst, as taught in Lee, with spraying the alginic acid solution with a solution containing an alginic acid crosslinking agent (calcium salt solution), as taught in Imeson, to obtain a process for delivering a semi-firm gel containing a deliverable substance comprising spraying a group of chicks with one solution containing an alginic acid crosslinking agent (calcium salt solution) and spraying the chicks with a gel containing alginic acid (alginate). In the present case, one having ordinary skill in the art at the time of invention would expect the substitution would yield the predictable result of forming gel beadlets on the feathers of the chicks (Lee, para 0039). The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B.
Additionally, Bhandari is drawn to a method of producing particles (para 0001) by spraying (atomizing, para 0050) a cross-linkable reagent (para 0021) with a cross-linking reagent (para 0021). Bhandari discloses cross-linkable reagents including alginate and carrageenan (para 0038). Bhandari discloses the cross-linkable reagent may be alginic acid (alginates acid, para 0039). Bhandari discloses the gel comprises a deliverable substance (active ingredient, para 0026; therapeutic agent, para 0110). Bhandari discloses the cross-linkable reagent and cross-linking reagent may be selected from any suitable combination that will result in formation of microparticles (para 0041). Bhandari discloses ionic gelation of alginates is based on their affinity towards and ability to bind certain ions (para 0042). Bhandari discloses alginates form strong, stable gels with divalent and trivalent cations (para 0042). Bhandari discloses spraying (para 0050) one solution of a cross-linkable reagent that is sodium alginate (para 0112) and one solution of a cross-linking reagent (calcium chloride, para 0113). Bhandari discloses spraying (atomizing, para 0114; note para 0050, disclosing atomizing is spraying) each solution (para 0114). Bhandari discloses the combination of alginate with multivalent cations forms mechanically stable, ionically crosslinked microencapsules (para 0107). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to spray chicks with and alginic acid gel that forms beadlet on the chicks, as taught in Lee, wherein the alginic acid solution (dissolved alginate) and a solution containing an alginic acid crosslinking agent (cross-linking reagent) are separately sprayed, as taught in Bhandari, to obtain a process of delivering a semi-firm gel containing a deliverable substance comprising spraying a group of chicks with one solution containing an alginic acid crosslinking agent (cross-linking reagent) and spraying the chicks with a gel containing alginic acid (alginate). One of ordinary skill in the art at the time the invention was filed would have been motivated to separately spray the solutions to form mechanically stable, ionically crosslinked microencapsules (Bhandari, para 0107). 
With respect to the step of incorporating the deliverable substance in with the alginic acid crosslinking agent and/or the alginic acid: Lee discloses the deliverable substance is in the alginic acid (alginate) solution (para 0022). Furthermore, Bhandari discloses the deliverable substance (active) may be included in either one of the solution with the cross-linkable reagent or the cross-linking reagent (para 0053). 
Regarding claims 12-15: Lee in combination with Imeson and/or Bhandari does not expressly suggest an order of applying the sprays. However, it would have been obvious to one of ordinary skill in the art at the time of invention to spray the chicks sequentially (claim 12), simultaneously (claim 13), first solution then second solution (claim 14), or second solution then first solution (claim 15) because it has been held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. MPEP 2144.04 IV C. In the present case, Lee discloses the gel forms beadlets (para 0019) on the chicken feathers (para 0039). Imeson and/or Bhandari suggest the conventional nature of separately spraying alginic acid and alginic acid crosslinker to form gel beadlets. As such, it is prima facie obvious to spray the alginic acid and alginate solutions in any order to obtain the expected result of forming alginate beadlets on the live chicks.
Regarding claims 16 and 17: Imeson discloses a divalent crosslinking agent (Calcium chloride, p. 32, 2.5.2 Diffusion setting, neutral pH). Additionally, Bhandari discloses alginates form strong, stable gels with divalent and trivalent cations (para 0042). Bhandari discloses divalent cations including Ca2+, Sr2+, Zn2+, Co2+, Ba2+ (para 0042). Bhandari discloses trivalent cations including Fe3+ and Al3+ (para 0042). 
Regarding claim 18: Imeson discloses a divalent crosslinking agent that is calcium chloride ( p. 32, 2.5.2 Diffusion setting, neutral pH). A divalent crosslinking agent that is calcium chloride contains Ca2+. Additionally, Bhandari discloses alginates form strong, stable gels with divalent and trivalent cations (para 0042). Bhandari discloses divalent cations including Ca2+, (para 0042). 
Regarding claim 19: In considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. MPEP 2144.01. Lee in combination with Imeson and/or Bhandari suggest the conventional nature of separate sprays. Bhandari discloses spraying (para 0050) one solution of a cross-linkable reagent that is sodium alginate (para 0112) and one solution of a cross-linking reagent (calcium chloride, para 0113). Based upon the teaching of the prior art, one skilled in the art would reasonably be expected to understand the second solution contains no alginic acid. No alginic acid is encompassed within the breadth of the claimed “second solution contains 5% or less of the alginic acid”. 
Regarding claim 20: Bhandari discloses solutions (reagents, fig 2, #34 and #36, para 0102) are sprayed through different sets of nozzles (atomizers, 12a-c and 14a-c, para 0094) supplied from separate manifolds (supply line connecting each atomizer, not labelled in fig 2).  
The prior art does not disclose each solution is sprayed through a plurality of manifolds. However, it would have been obvious to one having ordinary skill in the art to spray the second solution is from a plurality of nozzles on at least two manifolds because it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04 VI B. In the present case, the prior art suggests solutions (reagents, fig 2, #34 and #36, para 0102) are sprayed through different sets of nozzles (atomizers, 12a-c and 14a-c, para 0094) supplied from separate manifolds (supply line connecting each atomizer, not labelled in fig 2). As such the duplication of manifold and nozzles sets represents the mere duplication of parts, which would result in the expected result of spraying a solution from a plurality of nozzles, which are attached to a plurality of manifolds. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,905,136 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Regarding claims 8, 11, 16, 17: ‘136 claims a process for delivering semi-firm gel pieces containing a deliverable substance (claim 1) to a group of live poultry hatchlings (chicks, claim 1), the process comprising: placing the group of live poultry hatchlings into a container (claim 1); spraying the group of live poultry hatchlings in the container with a first solution containing an alginic acid crosslinking agent (claim 1) that is either a divalent cation (claim 6) or a trivalent cation (claim 7); and spraying the group of live poultry hatchlings in the container with a second solution comprising a gel containing alginic acid (claim 1), wherein the deliverable substance is present in the first solution or the second solution (claim 1), wherein the poultry hatchlings are sprayed with the first solution and then sprayed with the second solution (claim 4), wherein the first solution and the second solution form the semi-firm gel on the group of live poultry hatchlings in the container (claim 1), and wherein the semi-firm gel pieces contain the deliverable substance (claim 1).
Regarding claims 9 and 18: ‘136 claims Ca2+ (claim 8). 
Regarding claims 10 and 19: ‘136 claims the second solution contains 5% or less of the alginic acid (claim 9). 
Regarding claim 12: ‘136 claims the first solution and the second solution are applied sequentially (claim 2).
Regarding claim 13: ‘136 claims the first solution and the second solution are applied simultaneously (claim 3).
Regarding claim 14: ‘136 claims the poultry hatchlings are sprayed with the first solution and then sprayed with the second solution (claim 4).
Regarding claim 15: ‘136 claims the poultry hatchlings are sprayed with the second solution and then sprayed with the first solution (claim 5). 
Regarding claim 20: ‘136 claims the second solution is sprayed from a plurality of nozzles on at least two manifolds and the first solution is sprayed from a plurality of nozzles that are independent from the at least two manifolds (claim 10).
NOTE: MPEP 804 (paragraph following I.B.1.) discussing that the further consideration of the rejection of the claims requires either filing a terminal disclaimer or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims. A filing that lacks either a terminal disclaimer or a showing should not be held in abeyance. Replies with an omission should be treated as provided in MPEP 714.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W A Moore/Primary Examiner, Art Unit 3619